 Case 3:20-cv-01275-JPG Document 44 Filed 08/17/21 Page 1 of 1 Page ID #224




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

JANIS SHUMWAY,

Plaintiff,

v.                                                     Case No. 20-cv-1275 JPG

SHREE LAXMI-NARAYAN
HOSPITALITY, LLC,

Defendant.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed without

prejudice.


Dated: 8/17/2021                        MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gray, Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
